Name: Commission Regulation (EC) No 1650/98 of 27 July 1998 amending for the 14th time Regulation (EC) No 913/97 adopting exceptional support measures for the pigmeat market in Spain
 Type: Regulation
 Subject Matter: agricultural structures and production;  trade policy;  agri-foodstuffs;  means of agricultural production;  Europe;  animal product
 Date Published: nan

 ¬ ¬EN Official Journal of the European Communities L 210/7328. 7. 98 COMMISSION REGULATION (EC) No 1650/98 of 27 July 1998 amending for the 14th time Regulation (EC) No 913/97 adopting exceptional support measures for the pigmeat market in Spain THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organisation of the market in pigmeat (1), as last amended by Regulation (EC) No 3290/94 (2), and in particular Article 20 thereof, Whereas, because of the outbreak of classical swine fever in certain production regions in Spain, the Commission adopted Regulation (EC) No 913/97 (3), as last amended by Regulation (EC) No 1489/98 (4), to introduce excep- tional support measures for the pigmeat market in that Member State; Whereas, because the veterinary and trade restrictions continue to apply, the number of animals which may be delivered to the competent authorities should be increased so that the exceptional measures can continue from 15 July 1998 and the list of eligible areas laid down in Annex II to Regulation (EC) No 913/97 should be adjusted in line with the current veterinary and health situation; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 913/97 is hereby amended as follows: 1. Annex I is replaced by Annex I hereto; 2. Annex II is replaced by Annex II hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 15 July 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 July 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 282, 1. 11. 1975, p. 1. (2) OJ L 349, 31. 12. 1994, p. 105. (3) OJ L 131, 23. 5. 1997, p. 14. (4) OJ L 196, 14. 7. 1998, p. 5. ¬ ¬EN Official Journal of the European CommunitiesL 210/74 28. 7. 98 ANNEX I ANNEX I Total maximum number of animals from 6 May 1997: Pigs for fattening 675 000 head Piglets 370 000 head Cull sows 11 000 head Pigs of the Iberian breed for fattening 9 000 head ANNEX II ANNEX II Part 1  In the province of Zaragoza, the protection and surveillance zones as defined in Annexes I and II to the order of the DiputaciÃ ³n General de AragÃ ³n of 25 March 1998, published in the Official Journal of the Comunidad of 27 March 1998, page 1411.  In the province of Zaragoza, the protection and surveillance zones as defined in Annexes I and II to the order of the DiputaciÃ ³n General de AragÃ ³n of 28 April 1998, published in the Official Journal of the Comunidad of 4 May 1998, page 1999.  In the province of Zaragoza, the protection and surveillance zones as defined in Annexes I and II to the order of the DiputaciÃ ³n General de AragÃ ³n of 22 May 1998, published in the Official Journal of the Comunidad of 29 May 1998, page 2421.  In the province of Zaragoza, the protection and surveillance zones as defined in Annexes I and II to the order of the DiputaciÃ ³n General de AragÃ ³n of 9 June 1998, published in the Official Journal of the Comunidad of 12 June 1998, page 2641.  In the province of Zaragoza, the protection and surveillance zones as defined in Annexes I and II to the order of the DiputaciÃ ³n General de AragÃ ³n of 10 June 1998, published in the Official Journal of the Comunidad of 17 June 1998, page 2737.  In the province of Seville, the protection and surveillance zones as defined in Annexes I and II to the order of the Junta de AndalucÃ ­a of 23 April 1998, published in the Official Journal of the Junta of 28 April 1998, page 4951. Part 2 The veterinary districts (comarcas) of the provinces of Zaragoza and Seville listed in Annex I to Decision 98/339/EC.